 



EXHIBIT 10.1
AMENDMENT OF ENGAGEMENT AGREEMENT
THIS AGREEMENT is made this 14th day of September, 2007

      BETWEEN:  
CONSOLIDATED WATER CO. LTD.,
A Cayman Islands company having its registered office at
Regatta Office Park, West Bay Road
P.O. Box 1114GT, Grand Cayman KY1-1102
(“the Company”)

   
 
AND:  
JEFFREY M. PARKER
of 308 Britannia Drive, #630
P.O. Box 30749, Grand Cayman KY1-1203, B.W.I.
(“the Chairman”)

WHEREAS:

  A.   The Company and the Chairman (together “the Parties”) entered into an
engagement agreement dated the 5th of December, 2003 (“the Engagement
Agreement”)     B.   On the 25th of June, 2007 the Parties agreed that for the
purpose of Clause 19 of the Engagement Agreement, for the calendar year 2007
only, the words “August 31” should replace the words “June 30”.     C.   On the
29th of August, 2007 the Parties agreed that for the purpose of Clause 19 of the
Engagement Agreement, for the calendar year 2007 only, the words “September 15”
should replace the words “June 30”.     D.   The Parties are desirous of
amending the Engagement Agreement in accordance with the terms of the Agreement.

NOW IN CONSIDERATION of the mutual covenants contained herein the Parties agree
that the Engagement Agreement shall be amended as follows:

  1.   Clause 2 shall be amended by adding “and, with effect from 1st January,
2008, will be US$275,000 per annum” immediately after the words “per annum” on
the first line thereof.     2.   Clause 6 shall be amended by adding “and ending
with the financial year 2007” immediately after “2004” on the second line
thereof.     3.   Clause 6 shall be further amended by adding the following at
the end thereof:
“Further, for each completed fiscal year beginning with the fiscal year 2008, at
the sole discretion of the Board of Directors, the Chairman may be paid bonuses
calculated as follows:
(a) Annual Bonus
     An amount in cash not to exceed 50% of the remuneration pursuant to Clause
2 hereof.

 



--------------------------------------------------------------------------------



 



The amount of the Annual Bonus, if any, will be calculated by the Board of
Directors based upon its assessment of the performance of the Chairman in the
following areas:

  i.   New business development     ii.   Investor Relations     iii.  
Communication with the Board     iv.   Communication and collaboration with
Company’s Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”)  
  v.   Special Projects as assigned by the Board of Directors

  (b)   Discretionary Bonus         An amount in the form of cash and/or share
grants and/or options on the Company’s shares.

  4.   Clause 8 shall be amended by:

  i.   Replacing the comma, after the word “foregoing” on the fourth line
thereof, with a colon.     ii.   Deleting the words “management of corporate
governance issues, financial public relations and identification and initial
investigation of new projects. The Chairman shall discharge his duties in
accordance with the directions of the Board” beginning on the third line
thereof.     iii.   Adding the following words to replace those deleted pursuant
to Clause 4. ii. hereof:

  “i.     Reporting to and coordinating with the CEO in relation to the
identification and initial investigation of business in new territories. For the
avoidance of doubt, the implementation and management of any resulting business
shall be the responsibility of the CEO     ii.   Investor Relations activities
and communications, whenever possible advising the CEO and CFO in advance
thereof or, when advice is not possible in advance, ensuring that the CEO and
CFO are promptly advised after the event, except that:-

      All calls or meetings with the analysts covering the Company’s shares,
where detailed analysis of the Company’s financial information on its past
performance or where financial guidance is to be given on the Company’s future
financial performance either or both of which will or might reasonably be
expected to pertain to analyst reports or updates to analyst reports, must be
approved by the CEO in advance and the Chairman must be joined by either the CEO
or CFO;         The Power Point slides, and if there be one, the written script,
to be presented at an Industry Conference where there will be no one on one
meetings with analysts covering the Company’s shares must be approved by the CEO
in advance.

-2-



--------------------------------------------------------------------------------



 



      The script which is to be presented by the CEO and CFO at the Quarterly
Telecom Conference Calls shall be the responsibility of the CEO and CFO subject
to comments and input by Chairman.;         All Press Releases shall be the
responsibility of the CEO subject to comments and input by Chairman and CFO;    
iv.   At a place and time to be determined by the CEO, the Chairman will meet
with the CEO or have a conference call at least weekly to provide updates on the
business and project activities.

  5.   Clause 13(a) shall be amended by deleting the words “the Capacity” from
the fifth line thereof and replacing them with the words “his duties hereunder”

EXECUTED for and on behalf of
CONSOLIDATED WATER CO. LTD.
By: Frederick W. McTaggart
In the presence of:

     
/s/ Gerard Pereira
  /s/ Frederick W. McTaggart
 
   
Witness
  CONSOLIDATED WATER CO. LTD
 
   
EXECUTED by
   
JEFFREY M. PARKER
   
In the presence of:
   
 
   
/s/ Gerard Pereira
  /s/ Jeffrey M. Parker
 
   
Witness
  JEFFREY M. PARKER

-3-